DETAILED ACTION
Claims 1-12 were rejected in the Office Action mailed 01/11/2022. 
Applicant amended claims 1 and 6 and cancelled claim 4. 
Claims 1-3 and 5-16 are pending, of which claims 13-16 are withdrawn. 
Claims 1-3 and 5-12 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2015/0050438) (Ogata) in view of Palumbo et al. (US 6,107,539) (Palumbo) Oda et al. (JP 2013133572A) (Oda).
The Examiner has provided machine translations of Oda. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 1 and 7-8
Ogata teaches a cloth comprising a fiber A that is not water repellent and a fiber B that is water repellent, wherein the fiber B is subjected to a water-repellent agent. See, e.g., abstract and paragraph [0011]. Ogata teaches the fiber A contributes to water absorbency, such as cotton or wool (i.e., water-absorbent fiber). Paragraphs [0030] and [0033-0034]. 
Ogata teaches the cloth is a weft-knitted fabric, in which the fiber B is exposed on both surfaces of the cloth in a range of 25 to 75%. Paragraph [0046]. A larger amount of fiber B is exposed on one of the surfaces of the cloth. Paragraph [0063]. Therefore, the side fiber B is more exposed on corresponds to the non-skin-facing surface. Given the non-skin-facing surface includes exposed portions of fiber B, including the attached water-repellent agent, the non-skin-facing surface corresponds to the non-skin-side water-repellent region. Further, given there is less exposure of fiber B on the opposite surface, i.e., skin-facing surface, it is clear the skin-facing surface is made up of fiber A, which contributes to water absorbency, therefore the skin-facing surface has a water absorbing layer in a section of the fiber article that overlaps the non-skin-side water-repellent region in a plan view, the water absorbing layer maintaining the water absorbency. Given the skin-facing surface possesses less exposure of fiber B and the non-skin-facing surface possesses more exposure of fiber B, it is clear the amount of water repellency-imparting agent decreases from the non-skin-facing surface toward the skin-facing surface. Further, while the skin-side surface possesses a water-repellent region, therefore corresponding to a skin-side water repellent region, the skin-side water repellent region possesses less water repellent than the non-skin-side water repellent region.
Ogata teaches the cloth has a water absorption rate of 30 seconds or less on both surfaces thereof as measured in accordance with JIS L1096 (dropping method). Paragraphs [0011] and [0059]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
It is noted the limitations, “a skin-facing surface to be disposed on a side that is relatively close to the skin of a user during use and a non-skin-facing surface to be disposed on a side that is relatively away from the skin of the user”, “on a side that is closer to the skin of the user than the non-skin side water-repellent region”, and “the non-skin-side water-repellent region is a bodily fluid barrier layer for preventing a liquid from seeping out of the water absorbing layer” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. 

Ogata teaches fiber A possessing a contact angle of less than 120 degrees is exposed on the non-skin-side water repellent region as fiber B occupies up to 75%. Paragraphs [0010], [0029], and [0046]. Ogata does not explicitly teach the contact angle of fiber A is within the range of 80 to 98 degrees (A) or the thickness of the portion to which the water-repellent agent is attached to the cloth (B).

With respect to the difference, Palumbo (A) teaches a disposable absorbent article including a topsheet comprising fibers having intermediate hydrophilicity. The fibers have a contact angle in the range of 85 to 100 degrees. The topsheet is compliant, soft feeling, and non-irritating to the wearer’s skin.  See, e.g., abstract, column 5, lines 3-4 and 58-61, column 17, lines 58-60, and claims 5-6.
Palumbo and Ogata are analogous art as they are both drawn to garments intended to be worn adjacent the user’s skin. 
In light of the motivation as provided by Palumbo, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use fibers having intermediate hydrophilicity and a contact angle of 85 to 100 degrees as fiber A in Ogata, in order to ensure the cloth is complaint, soft feeling, and non-irritating to the wearer’s skin, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Oda (B) teaches an absorbent article comprising a knitted fabric possessing a water-repellent portion on one surface of the knitted fabric. Paragraphs [0001], [0008-0009], and [0023]. Oda teaches the ratio of the penetration depth of the water-repellent resin into the fabric to the thickness of the knitted fabric is preferably 30 to 80%. As Oda expressly teaches, this ratio of the penetration depth of the water-repellent resin balances water diffusivity, transferability, and sweat treatment performance. Paragraphs [0028-0029]. Oda and Ogata in view of Palumbo are analogous art as they are both drawn to knitted fabrics for use in garments. 
In light of the motivation as provided by Oda, it therefore would have been obvious to one of ordinary skill in the art to ensure the ratio of the penetration depth of the fiber B in the weft-knitted fabric of Ogata in view of Palumbo is within the range of 30 to 80%, in view of water diffusivity, transferability, and sweat treatment performance, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 2
Ogata further teaches the occupancy of loops of the fiber B is within a range of 25 to 75%. Paragraph [0046]. Therefore, a portion to which the water-repellency-imparting agent is not attached is present on the non-skin-side water-repellent region.

Regarding claim 3
Ogata further teaches the occupancy of loops of the fiber B is within a range of 25 to 75%. Paragraph [0046]. Therefore, a 50-mm-square cloth selected from the side the fiber B is exposed on possesses 25 to 75% of the fiber B. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 9
Given Ogata teaches the cloth is a weft-knitted fabric and the fiber B is used to form loops on a side of the cloth, it is clear the surface formed by loops of fiber B of the cloth has an uneven structure and the water-repellent agent is attached to the projections forming the uneven structure. Paragraph [0046].

Regarding claim 10
Given that the material and structure of the cloth of Ogata in view of Palumbo and Oda is substantially identical to the water repellency-imparted fiber article as used in the present invention, as set forth above, it is clear that the cloth of Ogata in view of Palumbo and Oda would intrinsically be capable of absorbing 10 mL or less of urine on the water absorbing layer and suppressing the 10 mL or less of urine from transferring to the opposite side of the cloth, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 12
Although Ogata does not explicitly teach the process of washing the cloth as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ogata meets the requirements of the claimed product, Ogata clearly would be capable of being washed by immersing the cloth in a liquid containing 0.1 mass% of a commonly available detergent for clothing and ion exchanged water under stirring at a rotational speed of 350 rpm for 10 minutes, and the lightly squeezing the cloth, and further immersing the cloth in ion exchanged water under stirring at a rotational speed of 350 rpm for 10 minutes.
Given that the structure and material of the cloth of Ogata in view of Palumbo and Oda is substantially identical to the water repellency-imparted fiber article as used in the present invention, as set forth above, it is clear that the cloth of Ogata in view of Palumbo and Oda would intrinsically have an amount of the water-repellent agent contained in the cloth after washing of 20 mass% or less based on that before washing, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2015/0050438) (Ogata) in view of Palumbo et al. (US 6,107,539) (Palumbo) Oda et al. (JP 2013133572A) (Oda), as applied in claim 1 above, and further in view of Kawaguchi et al. (JP 5925835B2) (Kawaguchi).
The Examiner has provided machine translations of Kawaguchi. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 5 and 11
Ogata in view of Palumbo and Oda teaches all of the limitations of claim 1 above. Ogata further teaches the water-repellent agent is a silicone water-repellent agent. Paragraph [0037]. However, does not explicitly teach the bending resistance of the portion of the cloth made of fiber B. 
With respect to the difference, Kawaguchi teaches an absorbent article for use against the skin. The absorbent article comprises a fabric treated with a modified silicone water repellent. Paragraphs [0001-0002], [0006], [0008], [0037], and [0039]. As Kawaguchi expressly teaches, the silicone water repellent is excellent in water repellency and flexibility. Paragraph [0039]. Kawaguchi and Ogata are analogous art as they are both drawn to absorbent articles treated with water repellent agents. 
In light of the motivation provided by Kawaguchi, it therefore would have been obvious to one of ordinary skill in the art to use a modified silicone water repellent as the water repellent of Ogata, in order to provide water repellency and flexibility, and thereby arrive at the claimed invention. 
Given that the structure, composition, and material of the cloth of Ogata in view of Kawaguchi is substantially identical to the water repellent-imparted fiber article as used in the present invention, as set forth above, including the water repellent agent imparting flexibility to the cloth, it is clear that the cloth of Ogata in view of Kawaguchi would intrinsically possess a bending resistance of a section where the fiber B is exposed of 60 mm or less that is equal or less than the bending resistance of a section where the fiber A is exposed, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2015/0050438) (Ogata) in view of Palumbo et al. (US 6,107,539) (Palumbo), Oda et al. (JP 2013133572A) (Oda), and Kawaguchi et al. (JP 5925835B2) (Kawaguchi).
The Examiner has provided machine translations of Oda and Kawaguchi. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claim 6
Ogata teaches a cloth comprising a fiber A that is not water repellent and a fiber B that is water repellent, wherein the fiber B is subjected to a water-repellent agent. See, e.g., abstract and paragraph [0011]. Ogata teaches the fiber A contributes to water absorbency, such as cotton or wool (i.e., water-absorbent fiber). Paragraphs [0030] and [0033-0034]. Ogata further teaches the cloth is used to form underwear. Paragraph [0061]. 
Ogata teaches the cloth is a weft-knitted fabric, in which the fiber B is exposed on both surfaces of the cloth in a range of 25 to 75%. Paragraph [0046]. A larger amount of fiber B is exposed on one of the surfaces of the cloth. Paragraph [0063]. Therefore, the side fiber B is more exposed on corresponds to the non-skin-facing surface. Given the non-skin-facing surface includes exposed portions of fiber B, including the attached water-repellent agent, the non-skin-facing surface corresponds to the non-skin-side water-repellent region. Further, given there is less exposure of fiber B on the opposite surface, i.e., skin-facing surface, it is clear the skin-facing surface is made up of fiber A, which contributes to water absorbency, therefore the skin-facing surface has a water absorbing layer in a section of the fiber article that overlaps the non-skin-side water-repellent region in a plan view, the water absorbing layer maintaining the water absorbency.
Ogata teaches the cloth has a water absorption rate of 30 seconds or less on both surfaces thereof as measured in accordance with JIS L1096 (dropping method). Paragraphs [0011] and [0059]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
It is noted the limitations, “a skin-facing surface to be disposed on a side that is relatively close to the skin of a user during use and a non-skin-facing surface to be disposed on a side that is relatively away from the skin of the user”, “on a side that is closer to the skin of the user than the non-skin side water-repellent region”, and “the non-skin-side water-repellent region is a bodily fluid barrier layer for preventing a liquid from seeping out of the water absorbing layer” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. 
Ogata teaches fiber A possessing a contact angle of less than 120 degrees is exposed on the non-skin-side water repellent region as fiber B occupies up to 75%. Paragraphs [0010], [0029], and [0046]. Ogata teaches the water repellent on fiber B is a silicone water repellent. Paragraph [0037]. Ogata does not explicitly teach the contact angle of fiber A is within the range of 80 to 98 degrees (A), the thickness of the portion to which the water-repellent agent is attached to the cloth (B), or the difference in bending resistance between the portion of the cloth formed of fiber B and the portion of the cloth formed of fiber A (C). 

With respect to the difference, Palumbo (A) teaches a disposable absorbent article including a topsheet comprising fibers having intermediate hydrophilicity. The fibers have a contact angle in the range of 85 to 100 degrees. The topsheet is compliant, soft feeling, and non-irritating to the wearer’s skin.  See, e.g., abstract, column 5, lines 3-4 and 58-61, column 17, lines 58-60, and claims 5-6.
Palumbo and Ogata are analogous art as they are both drawn to garments intended to be worn adjacent the user’s skin. 
In light of the motivation as provided by Palumbo, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use fibers having intermediate hydrophilicity and a contact angle of 85 to 100 degrees as fiber A in Ogata, in order to ensure the cloth is complaint, soft feeling, and non-irritating to the wearer’s skin, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	
	With respect to the difference, Oda (B) teaches an absorbent article comprising a knitted fabric possessing a water-repellent portion on one surface of the knitted fabric. Paragraphs [0001], [0008-0009], and [0023]. Oda teaches the ratio of the penetration depth of the water-repellent resin into the fabric to the thickness of the knitted fabric is preferably 30 to 80%. As Oda expressly teaches, this ratio of the penetration depth of the water-repellent resin balances water diffusivity, transferability, and sweat treatment performance. Paragraphs [0028-0029]. 
Oda and Ogata in view of Palumbo are analogous art as they are both drawn to knitted fabrics for use in garments. 
	In light of the motivation as provided by Oda, it therefore would have been obvious to one of ordinary skill in the art to ensure the ratio of the penetration depth of the fiber B in the weft-knitted fabric of Ogata in view of Palumbo is within the range of 30 to 80%, in view of water diffusivity, transferability, and sweat treatment performance, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Kawaguchi (C) teaches an absorbent article for use against the skin. The absorbent article comprises a fabric treated with a modified silicone water repellent. Paragraphs [0001-0002], [0006], [0008], [0037], and [0039]. As Kawaguchi expressly teaches, the silicone water repellent is excellent in water repellency and flexibility. Paragraph [0039]. Kawaguchi and Ogata in view of Palumbo and Oda are analogous art as they are both drawn to absorbent articles treated with water repellent agents. 
In light of the motivation provided by Kawaguchi, it therefore would have been obvious to one of ordinary skill in the art to use a modified silicone water repellent as the water repellent of Ogata in view of Palumbo and Oda, in order to provide water repellency and flexibility, and thereby arrive at the claimed invention. 
Given that the structure, material, and composition of the cloth of Ogata in view of Palumbo, Oda, and Kawaguchi is substantially identical to the water repellent-imparted fiber article as used in the present invention, as set forth above, including the water repellent agent imparting flexibility to the cloth, it is clear that the cloth of Ogata in view of Palumbo, Oda, and Kawaguchi would intrinsically possess a bending resistance of a section where the fiber B is exposed of 60 mm or less that is equal or less than the bending resistance of a section where the fiber A is exposed, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
The previous 35 U.S.C. 103 rejection of claims 1-3 and 5-12 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1 and 6. 

Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“First it is submitted that independent claims 1 and 6 as instantly amended recite therein the limitation that “a surface of the non-skin-side water-repellent region has a water contact angle of 80 degrees to 98 degrees and a water absorption rate of 10 seconds or greater,” which is submitted to clearly distinguishing the present invention from the invention of Ogata et al. US ‘438. This is because the cloth disclosed in Ogata et al. US ‘438 contains, on its non-skin-facing surface, “a fiber B that is water repellent”. The fiber B has a water contact angle of 120 degrees or greater.
Conventionally, in the context of imparting water repellency to an object (fiber article), it is common that “water repellency” to be imparted is greater than 90 degrees in terms of the water contact angle as an index (see paragraph [0036] of the present specification (reproduced below)). In fact, Ogata et al. US ‘438 discloses the water contact angle of 120 degrees or greater, and therefore, Applicant earnestly submits that it is not obvious to modify the fiber article such that the surface of the non-skin-side water-repellent region has the water contact angle of 98 degrees or less.”

Remarks, pg. 16-17
The Examiner respectfully traverses as follows:
	The Examiner agrees fiber B possesses a contact angle of greater than 120 degrees and therefore cannot meet the limitation requiring the surface of the non-skin-side water repellent region has a water contact angle of 80 to 98 degrees. However, the rejection above does not reply on Ogata’s teaching of fiber B to meet this limitation.
	As discussed in the rejection above, Ogata teaches the cloth is a weft-knitted fabric in which the fiber B is exposed on both surfaces of the cloth, the occupancy of loops of the fiber B is within a range of 25 to 75%. Fiber B is exposed in a larger amount on one of the surfaces. Fiber A possesses a contact angle of less than 120 degrees. Paragraphs [0010], [0029], [0046], and [0063]. The side fiber B is more exposed on corresponds to the non-skin-facing surface. Given the non-skin-facing surface includes exposed portions of fiber B, including the attached water-repellent agent, the non-skin-facing surface corresponds to the non-skin-side water-repellent region. As Ogata teaches the occupancy of loops of the fiber B is within a range of 25 to 75%, fiber A is exposed on the non-skin-facing surface. Therefore, the surface of the non-skin-side water repellent region has a water contact angle of less than 120 degrees, as the surface includes exposed fiber A. While Ogata does not explicitly teach the range of 80 to 98 degrees for the contact angle of fiber A, Ogata is not limited from such modification as the range taught by Ogata overlaps the claimed range. Palumbo is relied upon to modify the range of contact angle to 85 to 100 degrees, in order to form a cloth that is compliant, soft feeling, and non-irritating to the wearer’s skin. See, e.g., abstract, column 5, lines 3-4 and 58-61, column 17, lines 58-60, and claims 5-6. Therefore, the newly added limitation is met. 
	
	
Applicants further argue:
“Namely, a technical problem of Oda et al. JP ‘572 is to allow a fabric used as an innerwear to have the characteristics of quickly absorbing sweat of a wearer and penetrating the sweat to another layer such as an outer layer (see paragraph [0008] of Oda et al. JP ‘572, reproduced below)…
…On the other hand, a technical problem of the present invention is to prevent a bodily fluid such as urine from seeping into an outer clothing (after-dribble) (see paragraphs [0011] and [0015] of the present specification, reproduced below)…
…Oda et al. JP ‘572 does not disclose the technical idea of the present invention of arranging the non-skin-side water-repellent region, which functions as a bodily fluid barrier layer, on the non-skin-facing surface of the fiber article in order to prevent bodily fluid seepage, and the technical idea of the present invention is against the technical idea of the invention of Oda et al. JP ‘572. For this reason, Applicant submits that the instantly claimed invention is not obvious based on the disclosure and teachings of Oda et al. JP ‘572.”

Remarks, pg. 18-20
The Examiner respectfully traverses as follows:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
Therefore, while Oda may not be drawn to prevent a bodily fluid such as urine from seeping into an outer clothing, the fact remains Oda teaches the depth of the water-repellent resin into the knitted fabric is preferably 30 to 80%, therefore overlapping the claimed range. Further, Oda teaches proper motivation as it would be preferable to use this range in view of water diffusivity, transferability, and sweat treatment performance. Paragraphs [0028-0029]. 
	
Applicants further argue:
“As shown in Table 2 of paragraph [0132] of the present specification (reproduced below), Comparative Example 4 had the configuration that the surface to which the water repellency-imparting agent was applied had the water contact angle of 100 degrees and the thickness ratio of water repellency-imparting agent was 67%. As the result, Comparative Example 4 was inferior to Examples 1, 2 and 3 having the water contact angle of 98 degrees or less and the thickness ratio of water repellency-imparting agent of 50% to 60%. Furthermore, the invention taught in Ogata et al. US ‘438 has the configuration that the surface to which the water repellency-imparting agent was applied had the water contact angle of 120 degrees or greater, and therefore, it is highly probable that the invention taught in Ogata et al. US ‘438 is inferior to Comparative Example 4. Accordingly, the effect of the present invention is not in any way expected from Ogata et al. US ‘438, or rendered obvious thereby.”

Remarks, pg. 21
The Examiner respectfully traverses as follows:
Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. It is Applicants’ burden to explain why their proffered results are considered to be unexpected, are considered to be commensurate in scope with the claimed subject matter, and are considered to be the consequence of a comparison to the closest prior art. See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).
Applicant has not explained how their claims are considered commensurate in scope with the results from Table 2.  Examples 1-3 of Table 2 appear to use a specific modified silicone, a polyoxazoline modified silicone and a polyether modified silicone, as the water repellency-imparting agent, while claims 1 and 6 broadly recite a water repellency-imparting agent without limiting to any type. Therefore, claims 1 and 6 include any water-repellency imparting agent. As well, Examples 1-3 use a specific type of fabric, cotton fabric, while claims 1 and 6 broadly recites any fiber article. In addition, Examples 1-3 of Table 2 includes specific amounts of the attached water repellency-imparting agent and occupancy ratio of portion to which the water repellency-imparting agent is attached, these structural characteristics are not mentioned in claims 1 and 6. Therefore, claim 1 and 6 are open to any amount of attached water repellency-imparting agent and any occupancy ratio of portion to which the water repellency-imparting agent is attached.
	Further, to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Applicant provides two tests outside of the claimed water contact angle range both at 100 degrees. There are no tests below the claimed water contact angle range.
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789